Case 2:20-cv-04162-JFW-AFM Document 17 Filed 11/10/20 Page 1 of 1 Page ID #:699



   1

   2

   3
                                                            JS-6
   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   JOHNNY ROJAS,                         Case No. 2:20-cv-04162-JFW-AFM
  12
                           Petitioner,
                v.                           JUDGMENT
  13

  14   PEOPLE,
  15
                           Respondent.
  16

  17         This matter came before the Court on the Petition of JOHNNY ROJAS, for a
  18   writ of habeas corpus. Having reviewed the Petition and supporting papers, and
  19   having accepted the findings and recommendation of the United States Magistrate
  20   Judge,
  21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
  22   is dismissed with prejudice.
  23

  24   DATED: November 10, 2020
  25

  26
                                           ___________________________________
                                                   JOHN F. WALTER
  27                                        UNITED STATES DISTRICT JUDGE
  28
